     Case 8:18-cv-01093-AG-AGR Document 91 Filed 10/10/19 Page 1 of 3 Page ID #:2566




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Law Offices of Todd M. Friedman, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 877-206-4741
 5    Fax: 866-633-0228
 6    tfriedman@toddflaw.com
      abacon@toddflaw.com
 7
 8    Attorneys for Plaintiff Craig
      Cunningham
 9
10    [Additional counsel appear on signature
      page]
11
12                         UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
14
15    CRAIG CUNNINGHAM,
                                                    Case No. 8:18-cv-01093-AG-AGR
16                       Plaintiff,
17          v.                                      STIPULATION OF DISMISSAL
18
      PERFORMANCE SLC LLC,                          Action Filed: June 20, 2018
19    PERFORMANCE SETTLEMENT                        Discovery Fact Cut-Off: May 20,
20    LLC, DANIEL J. CRENSHAW, and                  2019
      DOES 1-10,                                    Final Pre-Trial Conference: Stayed
21                                                  Jury Trial: Stayed
22
                         Defendants.
23
24
25
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties,
26
      through their undersigned counsel, hereby stipulate to and respectfully request the
27
      dismissal of the above-captioned action in its entirety, with prejudice with respect
28
                                         -1-
                                STIPULATION DISMISSAL
          Cunningham v. Performance SLC LLC, Case No. 8:18-cv-01093-AG-AGR
     Case 8:18-cv-01093-AG-AGR Document 91 Filed 10/10/19 Page 2 of 3 Page ID #:2567




 1    to the named defendants and without prejudice with respect to the Does. Each
 2    party shall pay its own fees and costs.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2-
                                STIPULATION DISMISSAL
          Cunningham v. Performance SLC LLC, Case No. 8:18-cv-01093-AG-AGR
     Case 8:18-cv-01093-AG-AGR Document 91 Filed 10/10/19 Page 3 of 3 Page ID #:2568




 1                             SIGNATURE ATTESTATION
 2          The CM/ECF user filing this paper attests that concurrence in its filing has
 3    been obtained from its other signatory.
 4
 5    RESPECTFULLY SUBMITTED,
 6
 7    DATED: October 10, 19                     /s/ Adrian R. Bacon
 8                                              Email: abacon@toddflaw.com
                                                Attorneys for Plaintiff Craig Cunningham
 9
10    DATED: October 10, 19                     /s/Jeremy E. Branch
                                                Email: jeremyb@jlohman.com
11                                              Attorneys for Defendants Performance
12                                              SLC LLC, Performance Settlement LLC
                                                and Daniel J. Crenshaw
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -3-
                                STIPULATION DISMISSAL
          Cunningham v. Performance SLC LLC, Case No. 8:18-cv-01093-AG-AGR
